ORDER
Raymond Hood pleaded guilty to four counts of bank robbery. See 18 U.S.C. § 2113(a). In his plea agreement, Hood waived his right to appeal his conviction and sentence. The district court imposed 125 months’ imprisonment for each count, to be served concurrently. Hood filed a notice of appeal, but his appointed lawyer believes that the appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Hood has not responded to counsel’s motion, see Cir. R. 51(b), and we confine our review to the issues identified in counsel’s facially adequate brief, see United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir.2002).
Hood has informed counsel that he does not wish to challenge his guilty pleas, so counsel properly omits from his Anders submission any discussion about the adequacy of the plea colloquy or the voluntariness of the pleas. See United States v. Knox, 287 F.3d 667, 671-72 (7th Cir.2002). It follows, says counsel, that Hood’s appeal waiver makes this appeal frivolous. We agree with counsel; because an appeal waiver stands or falls with the guilty plea, United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir.2011), we must enforce Hood’s waiver. Moreover, Hood’s sentence does not exceed the statutory maximum, see 18 U.S.C. §§ 2113(a), 3559(a)(3), 3583(b)(2), and the district court did not rely on any unconstitutionally impermissible factor when it imposed his sentence, see Dowell v. United States, 694 F.3d 898, 902 (7th Cir.2012).
The motion to withdraw is GRANTED, and the appeal is DISMISSED.